DIREXION SHARES ETF TRUST Direxion Daily European Bull 3X Shares (EURL) Direxion Daily European Bear 3X Shares (EURZ) Supplement dated December 31, 2013 to the Prospectus and Statement of Additional Information (“SAI”) dated February 28, 2013, as last supplemented December 12, 2013 The Board of Trustees of Direxion Shares ETF Trust (“Trust”) has approved a change in the names of the Direxion Daily European Bull 3X Shares and Direxion Daily European Bear 3X Shares (the “Funds”), as well as changes in the investment objectives, principal investment strategies, and underlying index of the Funds. Effective immediately, the Funds will be renamed as shown in the table below: Current Fund Name New Fund Name Direxion Daily European Bull 3X Shares Direxion Daily FTSE Europe Bull 3X Shares Direxion Daily European Bear 3X Shares Direxion Daily FTSE Europe Bear 3X Shares Effective immediately, the underlying index of the Funds will change as shown in the table below and all references to the Current Index in the prospectus and SAI will be replaced with the New Index: Current Index New Index MSCI Europe Index FTSE Developed Europe Index Effective immediately, all descriptions of the Current Indexes in the Prospectus and SAI will be replaced with the following description of the New Index: New Index Description The Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of the large- and mid-cap segments of the developed markets in Europe. As of September 30, 2013, the Index consisted of the following 17 developed market countries: Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and the United Kingdom. As of September 30, 2013, the Index has an average market capitalization of $16.5billion and a median market capitalization of $6.6 billion. As of September 30, 2013, the Index included companies with capitalizations between $327 million and $225.6 billion. Effective immediately, the trading symbols for the Funds are as shown in the table below: Fund Ticker Symbol Direxion Daily FTSE Europe Bull 3X Shares EURL Direxion Daily FTSE Europe Bear 3X Shares EURZ For more information, please contact the Funds at (866) 476-7523. ***** Please retain a copy of this Supplement with your Prospectus and SAI.
